Citation Nr: 0836219	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from January 1954 to January 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss 
disability due to service, to include acoustic trauma and 
bilateral lobe streptococcal pneumonia.  The report of 
enlistment examination conducted in December 1953 indicates 
that the veteran had 15/15 hearing, bilaterally, on whispered 
voice testing.  Service medical records reveal that the 
veteran was hospitalized from January to February 1954 for 
treatment of bilateral lobe streptococcal pneumonia.  
Thereafter, the veteran underwent audiometric examination for 
the purpose of Class II Flying, in April 1954.  The values 
noted on that audiological evaluation have been converted 
from American Standards Association (ASA) units to 
International Standards Organization (ISO) units since the 
examination was conducted prior to October 31, 1967, and the 
values must be converted to reflect the type of units 
recognized in 38 C.F.R. § 3.385.  The reported findings, as 
converted from ASA units to ISO units reflect right and left 
ear hearing loss, as defined in Hensley v. Brown, 5 Vet.App. 
155, 157 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley.  As the veteran's right and 
left ear hearing thresholds were shown to exceed 20 decibels 
at 500 Hertz, bilateral hearing loss was demonstrated on 
examination in service.  Audiometric testing was not 
conducted on examination for separation from service in 
November 1957.  Rather whispered voice testing was reported 
as 15/15, bilaterally.  

Post-service clinical reports demonstrate bilateral hearing 
loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 
(2007).  See report of August 2004 VA audiological 
examination.  Post-service clinical reports also contain 
reports of private audiological examinations in August 2000 
and June 2002 wherein the examiners noted hearing loss with 
findings suggestive of eustachian tube dysfunction.  An 
examination to obtain an opinion as to whether current 
hearing loss disability, and/or tinnitus, are related to the 
hearing loss demonstrated in service, or any other incident 
of service, to include pneumonia and exposure to acoustic 
trauma, would be useful in adjudicating the issues on appeal.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of current hearing 
loss disability and tinnitus.  All 
indicated tests must be performed.  The 
claims folder must be made available to 
the examiner for use in conjunction with 
the examination.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that any current 
tinnitus and hearing los disability are 
due to acoustic trauma and/or pneumonia 
in service.  In this regard, the examiner 
is informed that exposure to acoustic 
trauma in service is conceded as 
consistent with the circumstances of the 
veteran's service, to include as a Basic 
Airman with the U. S. Air Force.  A 
complete rationale for the opinions 
provided should be set forth.  The 
examiner is requested to reconcile his or 
her opinion with the notation on private 
examinations in August 2000 and June 2002 
of findings suggestive of eustachian tube 
dysfunction.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




